Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 12 and their respective dependents is/are allowed.
The prior art fails to disclose wherein transmissions between an access point device and the BSS are scheduled in the scheduled operation mode, and the transmissions between the access point device and the BSS are not scheduled in the non-scheduled operation mode, wherein a client station device of the BSS enters a low priority enhanced distributed channel access (EDCA) state to decrease chances to transmit when the client station device is scheduled by the access point device in multi- user transmissions and wherein a client station device of the BSS enters a high priority enhanced distributed channel access (EDCA) state to increase chances to transmit when the client station device is not scheduled by the access point device in multi-user transmissions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411